Citation Nr: 1045911	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
degenerative disc disease, lumbar facet syndrome, currently rated 
10 percent disabling.  

2.  Entitlement to an increased evaluation for left lumbosacral 
radiculopathy, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.   The 
Veteran testified at a hearing before the Board in June 2010.  
Additional evidence was received in connection with the hearing, 
along with a waiver of any right to initial RO consideration of 
that evidence.

The October 2007 Notice of Disagreement was also filed with 
regard to entitlement to increased ratings for sleep apnea and 
herpes simplex keratitis of the left eye, and a Statement of the 
Case was issued in September 2008.  However, in his Substantive 
Appeal, the Veteran expressly indicated that he was only 
appealing the low back issues.  Thus, the sleep apnea and herpes 
simplex keratitis of the left eye issues are not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The issue of an increased rating for herpes simplex 
keratitis of the left eye has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's low back 
disability was not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, by combined 
range of motion of the thoracolumbar spine limited to 120 degrees 
or less, by muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour, or by incapacitating 
episodes of intervertebral disc syndrome (IVDS) having a total 
duration of at least 2 weeks but less than 4 weeks.

2.  During the entire period on appeal, the Veteran's left 
lumbosacral radiculopathy is not manifested by more than mild 
incomplete paralysis of the sciatic nerve; or complete paralysis 
of the sciatic nerve, no active movement possible of muscles 
below the knee, and flexion of knee weakened or (very rarely) 
lost.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for lumbar degenerative disc disease, lumbar facet 
syndrome, have not been met for the entire period on appeal.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2010)

2.  The criteria for an evaluation in excess of 10 percent for 
left lumbosacral radiculopathy have not been met for the entire 
period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO 
provided the Veteran VCAA notice by a letter dated in November 
2006.  A March 2006 letter also provided the Veteran with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations dated in December 2006.  The examination reports 
obtained are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran is assigned a 20 percent disability rating for left 
lumbosacral radiculopathy with degenerative changes from August 
1, 2000 to January 26, 2004 under Diagnostic Code 5242.  In a 
January 2006 rating decision, the Veteran was assigned a 10 
percent disability rating for lumbar degenerative disc disease, 
lumbar facet syndrome from January 26, 2004 under Diagnostic Code 
5243 and a 10 percent disability rating for left lumbar 
radiculopathy from January 26, 2004 under Diagnostic Code 8520.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It also should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis of the lumbar spine or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc 
syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for disability with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months; a 20 percent disability rating for disability 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; moderately 
severe incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.    

The Veteran underwent a VA neurological examination in December 
2006.  Upon physical examination, the Veteran's motor strength 
was 5 out of 5.  The Veteran's deep tendon reflexes on the upper 
and lower extremities were 2+ and symmetrical.  The Veteran's 
sensory was intact except that slightly decreased pinprick on 
both feet was noted.  

The Veteran underwent a VA spine examination in December 2006.  
He denied low back surgery.  He reported pain 5 out of 7 days 
with radiation from the left lateral leg to the ankle.  He denied 
numbness or weakness, bowel or bladder incontinence, and erectile 
dysfunction.  He denied physician-directed bedrest.  He stated 
that he was unable to bowl or coach baseball.  He reported an 
inability to walk repetitive stairs.  He stated that he was 
unable to do yard work, walk for an hour, or stand for more than 
two hours.  He reported that he was a college administrator with 
no job restrictions.  He stated that he flared once a week with 
no additional activity restrictions.  

He reported that his bilateral knees hurt twice a week.  He 
stated that the right was the same as the left.  He denied 
activity restriction, job restriction, or flares.  

He reported left great toe drop about once a week with running or 
prolonged walking.  He stated that his toe seemed to drop and he 
had an inability to lift it.  He reported that he felt off 
balance and stumbled.  

Upon physical examination, there was no tenderness or spasm.  The 
Veteran had right and left lateral bending and extension zero to 
30 degrees with pain on both, flexion zero to 95 degrees with 
pain, right rotation zero to 80 degrees with pain, left rotation 
zero to 90 degrees with pain.  There was no diminution with 
repetitive testing.  There was negative straight leg raising 
bilaterally.  There was no evidence of atrophy in the lower 
extremities.  

Motor strength in the lower extremities was full.  Deep tendon 
reflexes were 2+.  There was no instability, tenderness or warmth 
of the bilateral knees.  The knees had extension to zero and 
flexion to 130 degrees bilaterally.  There was no pain or 
diminution.  

The left toe had "5-/5" dorsiflexion, otherwise unremarkable 
with normal sensation and full range of motion.  

The examiner diagnosed lumbar osteoarthritis, bilateral knee 
osteoarthritis, and left great toe drop secondary to lumbar 
osteoarthritis.  

In the October 2007 Notice of Disagreement, the Veteran stated 
that there was pain following range of motion studies and 
residual effects of the degenerative disc condition.  He stated 
that when the low back pain was particularly bad he felt a 
shooting pain.  

VA outpatient treatment records dated in May 2008 reflect that 
the Veteran reported dull, aching, sharp, and unpredictable back 
pain.  He stated that he has felt the pain for more than 6 
months.  In May 2010, the Veteran was assessed with lumbar 
spondylosis degenerative joint disease/degenerative disc disease 
L5-S1, with left lower extremity radiculopathy.  He reported 
dull, aching, and movement-related daily back pain.  He stated 
that the pain lasted more than 6 months.  He reported that the 
impact of pain on his quality of life was mild to moderate.  He 
stated that an acceptable target level of pain was 3.  Physical 
examination revealed mild tender to palpation over the lumbar 
spine.  

There are no documented ranges of pertinent spinal motion which 
meet the requirements for a rating in excess of 10 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  For example, the December 2006 VA spine examiner noted 
that flexion was to 95 degrees, right and left lateral extension 
was to 30 degrees, right rotation was to 80 degrees, and left 
rotation was to 90 degrees.  There is no suggestion of muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  For example, the December 2006 VA spine 
examiner noted that there was no spasm.  No higher rating is 
warranted under these criteria.

Likewise, the evidence does not show severe intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months to warrant a higher rating under Diagnostic Code 5243.  
For example, at the December 2006 VA spine examination, the 
Veteran denied physician prescribed bedrest.

The Board has considered the guidance of DeLuca in order to 
determine whether an increased evaluation may be warranted.  As 
noted above, the Veteran stated that there was pain following 
range of motion studies.  The Board notes that the 10 percent 
rating currently in effect was specifically assigned to 
compensate the Veteran for painful motion and additional 
disability during flare ups.  DeLuca factors have been taken into 
account.

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 10 percent for left lumbosacral 
radiculopathy is not warranted.  In this regard, the December 
2006 neurological examination reflects that the Veteran's motor 
strength was 5 out of 5, deep tendon reflexes on the upper and 
lower extremities were 2+ symmetrical, and the Veteran's 
sensation was intact except that slightly decreased pinprick on 
both feet was noted.  In the Board's opinion, the evidence is 
more accurately characterized as productive of mild incomplete 
paralysis than moderate incomplete paralysis.  Moreover, although 
the December 2006 VA spine examiner diagnosed left great toe drop 
secondary to lumbar osteoarthritis, there was no evidence of 
paralysis of the sciatic nerve, no active movement possible of 
muscles below the knee, and flexion of knee weakened or (very 
rarely) lost.  For example, the December 2006 VA spine examiner 
noted that the bilateral knees had 5 out of 5 motor strength, 
deep tendon reflexes were 2 +, and flexion was to 130 degrees.  
The record consequently does not support assignment of a higher 
rating for left lumbosacral radiculopathy.

The Board finds that there is no basis for referral for 
consideration of extra-schedular ratings in this case.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not presented any evidence that 
his particular service-connected lumbar degenerative disc 
disease, lumbar facet syndrome, and left lumbosacral 
radiculopathy results in a unique disability that is not 
addressed by the rating criteria.  The Board notes that the 
Veteran testified at the June 2010 Board hearing that he loses 
two days of work each month due to his back disability.  However, 
it bears noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, there is no basis 
for referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The symptoms associated with the low back disorder, namely pain 
and reduced motion, are reasonably contemplated by the 10 percent 
evaluations.

As there is a preponderance of the evidence against this claim, 
the "benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for lumbar degenerative 
disease, lumbar facet syndrome, is denied.  

An evaluation in excess of 10 percent for left lumbosacral 
radiculopathy is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


